Citation Nr: 1809505	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal; thus, any notification or assistance error would be harmless.  

An award of TDIU requires that a veteran be unable to obtain or maintain a substantially gainful occupation as a result of a service-connected disability, and (for TDIU on a schedular basis) that the veteran have a single service-connected disability rated at 60 percent or more, or at least one service-connected disability rated at 40 percent or more with an additional service-connected disability sufficient to bring the combined rating to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).
Substantially gainful employment is defined as work which is more than marginal and which permits the veteran to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the veteran's service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The effective date for the grant of TDIU is governed by the increased rating provisions of 38 C.F.R. § 3.400(o).  See Hurd v. West, 13 Vet. App. 229 (2000). 

The Veteran in this case meets the schedular requirements for TDIU.  He is currently service connected for coronary artery disease (CAD) at a 60 percent evaluation, posttraumatic stress disorder (PTSD) at a 50 percent evaluation, status-post total right knee replacement at a 30 percent evaluation, diabetes mellitus at a 20 percent evaluation, glaucoma associated with diabetes at a 10 percent evaluation, right knee extension limitation at a 10 percent evaluation, and hearing loss at a 0 percent evaluation.  His combined disability rating is a 90 percent evaluation and his PTSD and CAD are both above the 40 percent requirement. 

The record shows that the Veteran is unable to maintain or obtain substantially gainful employment because of his service-connected disabilities.  First, the record shows that the Veteran's PTSD causes severe occupational limitation.  In November 2010 correspondence, the Veteran stated that his PTSD had worsened and that he had panic attacks, flashbacks, and asocial tendencies.  VA treatment records from July 2017 state that the Veteran "sobbed uncontrollably" when he describes the traumatic events he experienced in service.  He reported experiencing recurrent nightmares and memories, "persistent negative emotional state," irritable behavior, exaggerated startle response, and sleeping difficulties.  In an August 2012 psychological examination, the examiner found that the Veteran's PTSD symptoms caused difficulties in his occupational capacity, noting that the Veteran had several five-day suspensions in his previous work history. 

The Veteran has also reported that his other disabilities affect his employability.  In a VA examination dated July 2011, the Veteran reported that he retired from his last position because of his service-connected joint and heart problems.  In an April 2011 VA examination, the examiner stated that the Veteran's right knee disability decreased his mobility and caused difficulties with lifting and carrying.  The examiner stated that his right knee symptoms had a "severe" effect on his ability to do chores, shopping, and exercise.  In a July 2012 audiology examination, the audiologist stated that the Veteran had difficulty hearing normal conversational speech without his hearing aids, which impacted his ability to work.  In an August 2012 eye examination, the ophthalmologist stated that the Veteran's eye condition, which caused a contracted visual field, could be "dangerous" in the workplace. 

Taken together, the Board finds that the combined effect of the Veteran's disabilities prevents him from obtaining and maintaining substantially gainful employment.  Therefore, TDIU is warranted. 


ORDER

Entitlement to a TDIU rating is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


